                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                               Plaintiff,             :       Case No. 3:17-cr-028
                                                              Also 3:19-cv-389

                                                              District Judge Thomas M. Rose
       -    vs   -                                            Magistrate Judge Michael R. Merz

KURON EVANS,

                               Defendant.             :



                               RECOMMITTAL ORDER


       This case is before the Court on Defenant’s Objections (ECF No. 197) to the Magistrate

Judge’s Report and Recommendations on Defendant’s Motion to Vacate pursuant to 28 U.S.C. §

2255 (ECF No. 188).

       The District Judge has preliminarily considered the Objections and believes they will be

more appropriately resolved after further analysis by the Magistrate Judge. Accordingly, pursuant

to Fed. R. Civ. P. 72(b)(3), this matter is hereby returned to the Magistrate Judge with instructions

to file a supplemental report analyzing the Objections and making recommendations based on that

analysis.

February 3, 2020.                                                    *s/Thomas M. Rose

                                                                     ________________________
                                                                            Thomas M. Rose
                                                                      United States District Judge


                                                 1
